The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 18 April 2022; which amends the title and claims 1-3.  Claims 1-3 remain pending in this application.
In response to Applicant’s amendment, the objections to the title and claim 3 are deemed to have been overcome and are, therefore, withdrawn.
In response to the Applicant’s amendment, Examiner withdraws the invocation of 35 U.S.C. §112(f).
In response to Applicant’s amendment and remarks, the previously presented 35 U.S.C. §112(a) and 35 U.S.C. §112(b) rejections of the claims are each deemed to have been overcome and are, therefore, withdrawn.
In response to Applicant’s amendment and remarks, the previously presented multiple 35 U.S.C. §103 rejections of the claims are each deemed to have been overcome and are, therefore, withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1 and 2, the terms small and large are deemed to be relative terms which render the claims indefinite, since these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further in claim 1, the wherein clause has been presented as a mere statement of desired result, without any support within the claim language, such that the metes and bounds of the limitation cannot be ascertained.  In this regard, the claim is indefinite with regard to how the desired result of maintaining the cutting load below a threshold is actually achieved.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claim.
 Claim 1 is rejected under 35 U.S.C. §103, as being unpatentable over Sannomiya et al. (US 2017/0108846; previously cited) in view of Kurosumi (US 2016/0224004; newly cited).
As per claim 1, Sannomiya et al. teaches the instantly claimed machine tool (abstract; Fig 1; para[0042]) comprising:
a spindle that causes a tool to rotate and move (Fig 1; para[0076]);
a motor that causes a workpiece to rotate (Fig 1; para[0077]);
a controller that controls the spindle and the motor in accordance with commands from a program (abstract; Figs 1 and 9; para[0042, 0117]).
However, Sannomiya et al. does not provide for the instantly claimed sensor that detects a cutting load imparted on the workpiece by the tool, wherein the controller controls a cutting route such that a cutting depth of the workpiece cut with the tool in a region with a small cutting load is greater than the cutting depth in a region with a large cutting load within such a range that the detected cutting load does not exceed a predetermined load.  In this regard, Kurosumi teaches that is was known in the machine tool art (abstract; para[0002]) to control the cutting route (movement/path) based upon detected cutting conditions (cutting depth/load) in order to maintain the cutting load within a threshold range (Figs 13-14; para[0009, 0012, 0041-0057, 0072-0078, 0083, 0097-0112, 0117]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the system of Sannomiya et al. to include such functionality, since Kurosumi teaches a resultant benefit of automatically modifying cutting conditions (para[0008]) to increase the life of the cutting tool (para[0013]).
Claim 2 is rejected under 35 U.S.C. §103, as being unpatentable over Sannomiya et al. (US 2017/0108846) in view of Kurosumi (US 2016/0224004), as applied to claim 1 above, further in view of Hyatt (US 4310878; newly cited).
As per claim 2, although Sannomiya et al. and Kurosumi teach Applicant’s invention, substantially as instantly claimed, neither Sannomiya et al. nor Kurosumi teach that the instantly claimed controller controls the spindle in a direction in which a distance between a rotary axis of the workpiece rotated by the motor and a rotary axis of the tool rotated by the spindle is closer together in the region with the small cutting load than in the region with the large cutting load.  However, Hyatt teaches that “On a turning machine, the cutter will remove material proportional to the tangential velocity of the workpiece rotating past the cutter. The tangential velocity is a function of distance that the cutter is from the z axis, which is the axis of workpiece rotation. For a contour with an x axis component of motion, the distance from the z axis is continually changing; resulting in a changing tangential velocity and, therefore, a changing cutter load. Cutter load compensation is provided when g45 is commanded, which causes the data processor 112 to vary the feedrate and spindle speed inversely proportional to the x axis position. Therefore, this feed and speed override computationally maintains a constant cutter load through the entire contour” (col 66, lines 39-52).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the combined system of Sannomiya et al. and Kurosumi to include such functionality, since Hyatt teaches that such a relationship between rotational axes was known in the art, and teaches that maintaining a constant cutter load was beneficial.
Claim 3 is rejected under 35 U.S.C. §103, as being unpatentable over Sannomiya et al. (US 2017/0108846) in view of Kurosumi (US 2016/0224004), as applied to claim 1 above, further in view of Shimizu et al. (US 2018/0210406, previously cited).
As per claim 3, although Sannomiya et al. and Kurosumi teach Applicant’s invention, substantially as instantly claimed, neither Sannomiya et al. nor Kurosumi teach that the instantly claimed controller includes a machine learning device that performs machine learning of adjustment parameters for machining conditions and an amount of adjustment of the adjustment parameters in cutting performed on the workpiece with the tool, the machine learning device configured in the manner instantly claimed.  However, Shimizu et al. teaches a numerical controller for a cutting tool (abstract; para[0011-0014]) that comprises a machine learning device that performs machine learning of adjustment parameters for machining conditions and an amount of adjustment of the adjustment parameters in cutting performed on the workpiece with the tool (Fig 1, 5; Figs 5-6, 20; para[0029]), the machine learning device configured to:
acquire state data that is information indicating a machining state of the cutting performed (Fig 6, 21; Fig 7, SA01),
compute a reward on a basis of the state data and reward conditions (Fig 6, 24; para[0086]),
perform machine learning of adjustment of the machining conditions (Fig 6, 25/27; para[0098]), and
decide, as an adjustment action, target parameters for the adjustment of the machining conditions and the amount of adjustment on a basis of a result of the performed machine learning of the adjustment of the machining conditions and the state data and adjust the machining conditions in the cutting on a basis of the adjustment action, the machine learning of the adjustment of the machining conditions is performed as the adjustment action on a basis of the acquired state data and the computed reward (Fig 6, 25/27; Fig 7, SA07; para[0094]), and
as the reward conditions, a negative reward is provided when vibration occurs, a positive reward is provided when the cutting performed on the workpiece with the tool increases the cutting load without exceeding a predetermined load range, and a negative reward is provided when the cutting load is decreased or the cutting load exceeds the predetermined load (para[0076, 0085-0093]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the combined system of Sannomiya et al. and Kurosumi to include such functionality, since Shimizu et al. teaches the benefit of preventing tool breakage by adjusting control based upon such machine learning (para[0002, 0015-0020]).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
7/29/22